NEWS RELEASE For Immediate Release June 30, Canwest agrees to sell two conventional television stations to Channel Zero Purchase secures employee jobs and local programming commitments WINNIPEG – Canwest Global Communications Corp. (“Canwest” or the “Company”) announced today that its subsidiary, Canwest Television Limited Partnership has entered into an agreement to sell CHCH-TV (“CHCH”) in Hamilton and CJNT-TV (“CJNT”) in Montreal to an affiliated company of television broadcaster Channel Zero Inc. (“Channel Zero”). CHCH and CJNT are two of the five conventional television stations that were previously announced to be part of a strategic review of certain Canadian conventional television stations undertaken by the Company. The purchase price was not disclosed. “We believe that this sale, once complete, will represent the best opportunity for these stations, the communities they serve and the employees who work there,” Canwest Broadcasting President Peter Viner said.“Despite considering a number of strategic alternatives, we concluded that without new ownership, these stations would have to be closed.” The sale is conditional upon, among other things, approval of the Canadian Radio-television and Telecommunications Commission (“CRTC”). Channel Zero, an independent Canadian television broadcaster, intends to file applications with the CRTC requesting approval of the transfer of control of the station’s licences under terms and conditions similar to those contained in Canwest’s current licences, including commitments to air 13.5 hours of local ethnic programming per week at CJNT and 36.5 hours of local programming per week at CHCH. Channel Zero has also agreed to offer employment to all current employees of the stations. The sale is further conditional upon securing a renewal of the CHCH’s collective bargaining agreement to provide one year of labour stability for the new owner. The renewal is intended to maintain all current provisions with the exception of certain changes that will impact employees’ pensions and benefits.
